DETAILED ACTION
Status of the Application
	Claims 33-38, 47-49 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment cancelling claims 28-32, 39-46 and adding claims 47-49 as submitted in a communication filed on 11/21/2022 is acknowledged. 
Applicant’s election without traverse of Group III, claims 33-36, drawn in part to a recombinant yeast cell that comprises a heterologous gene encoding an Yme2p protein, as submitted in a communication filed on 11/21/2022 is acknowledged. 
Claims 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.
New claims 47-49 are drawn to the elected invention.  Claims 33-36 and 47-49 are at issue and are being examined herein. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 30, lines 31-33 (5 instances); page 37,  line 31 (one instance). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/436,648 filed on 12/20/2016,  62/436,687 filed on 12/20/2016, 62/436,706 filed on 12/20/2016, and 62/436,723 filed on 12/20/2016.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/471,490 filed on 06/19/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/2021 and 3/29/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 8/4/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 35 is objected to due to the recitation of “polypeptide has a sequence identity of at least 70% with the amino acid sequence of SEQ ID NO: 50”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “polypeptide has a sequence identity of at least 70% with the polypeptide of SEQ ID NO: 50” or “polypeptide  has an amino acid sequence at least 70% identical to the amino acid sequence of SEQ ID NO: 50”.  Appropriate correction is required.
Claim 48 is objected to due to the recitation of “… from a Saccharomyces cerevisiae, bayanus or carlsbergensis cell”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “… from a Saccharomyces cerevisiae, Saccharomyces bayanus or Saccharomyces carlsbergensis cell”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 33-36 and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 (claims 34-36, 47-49 dependent thereon) is indefinite in the recitation of “gene encoding an Yme2p polypeptide comprising the amino acid sequence of SEQ ID NO: 50 or a catalytically active variant, fragment or yeast ortholog thereof, wherein the Yme2p polypeptide provides for an increased tolerance of the recombinant cell  to formic acid, acetic acid or both” for the following reasons.   The claim uses the term “Yme2p” generically so that it is not limited to the polypeptide of SEQ ID NO: 50, but it is also applied to variants of the polypeptide of SEQ ID NO: 50 and orthologs of the polypeptide of SEQ ID NO: 50.  The term “Yme2p” does not convey any structure or function.   As known in the art, this term refers to a single  protein encoded by the yme2 gene from Zygosaccharomyces bailii.  Neither the specification nor the prior art discloses that that the Zygosaccharomyces bailii Yme2p protein has catalytic activity (i.e., enzymatic activity), let alone the specific enzymatic activity associated with the protein of SEQ ID NO: 50.  Therefore, one cannot determine which variants/yeast orthologs of the polypeptide of SEQ ID NO: 50 are encompassed by the claims when (i) there is no indication that the polypeptide of SEQ ID NO: 50 has enzymatic activity, or the identity of such enzymatic activity, (ii) there is no indication as to the specific activity associated with the polypeptide of SEQ ID NO: 50, and (iii) the term “Yme2p” is not recognized in the art as a term that conveys a specific function and/or structure independent of the source.  In addition, the term “increased tolerance” is unclear and confusing because the claim fails to provide the basis for comparison to determine the increase in tolerance (i.e., increased compared to what?).  For examination purposes, it will be assumed that claim 33 is directed to a recombinant yeast cell that comprises a heterologous gene that encodes the protein of SEQ ID NO: 50 or encodes any variant of the protein of SEQ ID NO: 50.  Correction is required. 
Claim 34 is indefinite in the recitation of “wherein the Yme2p polypeptide provides for (a) an increased…growth, (b) an increased xylose consumption rate, (c) an increased ethanol production rate…” for the following reasons.  The claim uses the term “Yme2p” generically so that it is not limited to the polypeptide of SEQ ID NO: 50, but it is also applied to variants of the polypeptide of SEQ ID NO: 50 and orthologs of the polypeptide of SEQ ID NO: 50.  As explained above, the term “Yme2p” does not convey any structure or function.  This term refers to a single  protein encoded by the yme2 gene from Zygosaccharomyces bailii.  Neither the specification nor the prior art discloses that that the Zygosaccharomyces bailii Yme2p protein has catalytic activity (i.e., enzymatic activity), let alone the specific enzymatic activity associated with the protein of SEQ ID NO: 50.  Therefore, for the reasons extensively discussed above with regard to claim 33, it is unclear as to what is encompassed by the term “Ymep2p polypeptide”.  In addition, the term “ (a) an increased…growth, (b) an increased xylose consumption rate, (c) an increased ethanol production rate…” is unclear and confusing in the absence of a basis for comparison to determine the increase in anaerobic growth in xylose, xylose consumption rate and ethanol production rate (i.e., increased compared to what?).  For examination purposes, claim 34 will be interpreted as a duplicate of claim 33 as interpreted above.  Correction is required. 
Claim 35 is indefinite in the recitation of “Yme2p polypeptide” for the following reasons. The claim uses the term “Yme2p” generically so that it is not limited to the polypeptide of SEQ ID NO: 50, but it is also applied to variants of the polypeptide of SEQ ID NO: 50 and orthologs of the polypeptide of SEQ ID NO: 50.  As explained above, the term “Yme2p” does not convey any structure or function.  This term refers to a single  protein encoded by the yme2 gene from Zygosaccharomyces bailii.  Neither the specification nor the prior art discloses that that the Zygosaccharomyces bailii Yme2p protein has catalytic activity (i.e., enzymatic activity), let alone the specific enzymatic activity associated with the protein of SEQ ID NO: 50.  Therefore, for the reasons extensively discussed above with regard to claim 33, it is unclear as to what is encompassed by the term “Ymep2p polypeptide”.  For examination purposes, it will be assumed that the claim is directed to a recombinant yeast cell that comprises a heterologous gene that encodes a protein having at least 70% sequence identity to the polypeptide of SEQ ID NO: 50”.    Correction is required. 
Claims 47-49 are indefinite in the recitation of “cell…is derived from a Saccharomyces….cell” for the following reasons.  The term is unclear and confusing because one cannot determine if the cell remains a member of the recited genus/species (e.g., Saccharomyces) or if the term intends to encompass a cell that was originally from the recited genus/species and was later modified or evolved to become something else.  If the intended limitation is a cell that belongs to the genus/species recited, the claims should be amended to recite “cell…is a Saccharomyces….cell”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36 and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 33-36 and 47-49 require a genus of genes encoding proteins having any structure and/or function which are variants of the polypeptide of SEQ ID NO: 50, wherein expression of said genes in a yeast cell yield increased tolerance to formic acid and/or acetic acid, anaerobic growth on xylose, xylose consumption rate, and/or ethanol production rate compared to the corresponding yeast cell lacking the heterologous gene.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is a significant amount of structural variability with respect to the members of the genus of proteins encoded by the genes required by the claims. While the specification in the instant application discloses the structure of a single species of the genus of Yme2p proteins recited, it provides no clue as to the structural elements required in any variant of the polypeptide of SEQ ID NO: 50 which when expressed in any yeast cell can yield a higher ethanol production rate, higher tolerance to formic acid or acetic acid, higher xylose consumption rate or higher anaerobic growth on xylose, compared to the corresponding yeast cell lacking the polypeptide of SEQ ID NO: 50, nor does it teach which structural elements of the protein of SEQ ID NO: 50 are required in any variant as recited that when expressed in a yeast cell can produce the desired functional effects.   No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  50 can be expressed in any yeast cell to obtain the desired enhanced functional properties.  
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated.  A polypeptide having 70% sequence identity with the polypeptide of  SEQ ID NO: 50 allows for any combination of 39 amino acid modifications within  SEQ ID NO: 50 (39 = 0.3x130).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 50 having 70% sequence identity with the polypeptide of SEQ ID NO: 50 that result from amino acid substitutions is 130!x1939/(130-39)!/39!  (SEQ ID NO: 50 has 130 amino acids) or 1.74x1083 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature or the recited structural feature, i.e., 70% sequence identity to SEQ ID NO: 50, is not representative of all the members of the genus of proteins recited since there is no information as to the structural elements within the polypeptide of  SEQ ID NO: 50 that are essential for the desired enhanced properties, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired enhanced functional properties are displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the single species disclosed is representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013; cited in the IDS) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the single species disclosed is representative of the structure of all the proteins encoded by the genes required by the claims.
Due to the fact that the specification only discloses a single species of the genus of proteins encoded by the genes required by the claims, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 33-36 and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant yeast cell that comprises a heterologous gene encoding the protein of SEQ ID NO: 50, does not reasonably provide enablement for a recombinant yeast cell that comprises a heterologous gene encoding a variant of the polypeptide of SEQ ID NO: 50 having any function and/or structure, wherein said recombinant yeast cell has increased tolerance to formic acid and/or acetic acid, anaerobic growth on xylose, xylose consumption rate, and/or ethanol production rate compared to the corresponding yeast cell lacking the heterologous gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 33-36 and 47-49 broadly encompass a recombinant yeast cell that comprises a heterologous gene encoding a variant of the polypeptide of SEQ ID NO: 50 having any function and/or structure, wherein said recombinant yeast cell has increased tolerance to formic acid and/or acetic acid, anaerobic growth on xylose, xylose consumption rate, and/or ethanol production rate compared to the corresponding yeast cell lacking the heterologous gene.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 50 that are required and those that can be modified to obtain variants  which when expressed in any yeast cell, they would impart to the yeast cell enhanced functional properties. In the instant case, the specification enables a recombinant yeast cell that comprises a heterologous gene encoding the protein of SEQ ID NO: 50.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the protein of SEQ ID NO: 50, as a working example.  However, the specification fails to provide any clue as to the structural elements required in any protein, or variant of the polypeptide of SEQ ID NO: 50, that when expressed in a yeast cell, it would impart to the yeast cell an increase in tolerance to formic acid and/or acetic acid, anaerobic growth in xylose, xylose consumption rate, and ethanol production rate.  Nothing is known with regard to the structural features within SEQ ID NO: 50 can be modified and those that should be present for a variant having the recited % sequence identity to display the same activity as that of the polypeptide of SEQ ID NO: 50. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The coding region of a polynucleotide determines the structural and functional properties of the protein encoded by said polynucleotide.  Similarly, the amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses the protein encoded by the Z. bailii Yme2 gene, neither the specification nor the art provides a correlation between structure and function such that one of skill in the art can envision the structure of any variant of the polypeptide of SEQ ID NO: 50 having the desired functional properties  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 50 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of proteins such as the polypeptide of SEQ ID NO: 50 to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.  Mollapour et al. (Molecular Microbiology 42(4):919-930, 2001) disclose that while the protein encoded by the Z. bailii yme2 gene has structural similarity to a protein encoded by a S. cerevisiae gene that has been designated  as yme2, rna12 or prp12, the protein encoded by the Z. bailii yme2 gene is unable to confer the potential for catabolism of sorbate and benzoate that the S. cerevisiae protein is able to confer (page 920, left column, last paragraph).   
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired activity.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  
Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33-36 and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollapour et al. (Molecular Microbiology 42(4):919-930, 2001; hereinafter Mollapour 1) as evidenced by Mollapour et al. (GenBank accession No. AAG17696, 2001; hereinafter Mollapour 2).  
Claims 33-36 and 47-49 are directed in part to an S. cerevisiae cell transformed with a heterologous gene encoding the protein of SEQ ID NO: 50.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
Mollapour 1 teaches several  S. cerevisiae cells  transformed with a plasmid that encodes the ZbYME2 gene (page 919. Summary).  Mollapour 1 teaches that the ZbYME2 gene is a Zygosaccharomyces bailii gene (page 920, left column, second full paragraph), which encodes a protein that comprises SEQ ID NO: 50 as evidenced by Mollapour 2.  See alignment below. Mollapour 1 discloses the transformation of yme1-1, yme2-1 and wild-type S. cerevisiae strains transformed with a vector labeled pZbYME2(415), which is a vector that comprises the Zygosaccharomyces bailii yme2 gene (page 923, right column, last 9 lines; page 928, left column, Strains and media, Vectors for ZbYME2 expression).  The specification asserts that the expression of the polypeptide of SEQ ID NO: 50 in a yeast cell results in an improvement of anaerobic growth on xylose, xylose consumption rate, ethanol production rate and tolerance to formic acid and acetic acid compared to the corresponding yeast cell lacking the polypeptide of SEQ ID NO: 50.  Therefore, it follows that the transformed S. cerevisiae cells of Mollapour 1 would also display these functional characteristics by virtue of expressing the polypeptide of SEQ ID NO: 50.  As such, the teachings of Mollapour 1 anticipate the instant claims as written/interpreted. 
SEQ ID NO: 50
RESULT 1
Q9HFW9_ZYGBA
ID   Q9HFW9_ZYGBA            Unreviewed;       130 AA.
AC   Q9HFW9;
DT   01-MAR-2001, integrated into UniProtKB/TrEMBL.
DT   01-MAR-2001, sequence version 1.
DT   11-DEC-2019, entry version 17.
DE   SubName: Full=Mitochondrial inner membrane protein YME2 {ECO:0000313|EMBL:AAG17696.1};
GN   Name=YME2 {ECO:0000313|EMBL:AAG17696.1};
OS   Zygosaccharomyces bailii.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycetaceae; Zygosaccharomyces.
OX   NCBI_TaxID=4954 {ECO:0000313|EMBL:AAG17696.1};
RN   [1] {ECO:0000313|EMBL:AAG17696.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=11169759;
RX   DOI=10.1002/1097-0061(20010130)18:2<173::AID-YEA663>3.3.CO;2-6;
RA   Mollapour M., Piper P.W.;
RT   "Targeted gene deletion in Zygosaccharomyces bailii.";
RL   Yeast 18:173-186(2001).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AF279261; AAG17696.1; -; Genomic_DNA.
PE   4: Predicted;
SQ   SEQUENCE   130 AA;  14572 MW;  F283A5DE4320BD7F CRC64;

  Query Match             100.0%;  Score 683;  DB 33;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  130;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLPISGPSNMLHGLVSARCAGGWRPLISHLRRGVFPKMLTMTGIGAKRFVSSEIQEKDEQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLPISGPSNMLHGLVSARCAGGWRPLISHLRRGVFPKMLTMTGIGAKRFVSSEIQEKDEQ 60

Qy         61 AGESTTATDTGIIHKTEQETLVYFDNVYPRTASLWSPAQWYNLLLTNQSREAVRQKISGS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGESTTATDTGIIHKTEQETLVYFDNVYPRTASLWSPAQWYNLLLTNQSREAVRQKISGS 120

Qy        121 IPLETIFWLH 130
              ||||||||||
Db        121 IPLETIFWLH 130

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
December 14, 2022